UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
MAURICE BURNETTE,

                    Plaintiff,
                                               MEMORANDUM AND ORDER
            v.
                                               17-cv-5549 (KAM)
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:
            Pro se Plaintiff Maurice Quentin Burnette (“Burnette”

or “Plaintiff”) appeals the decision of the Commissioner of

Social Security (“Commissioner” or “Defendant”), which found

Plaintiff not disabled and thus not entitled to disability

insurance benefits under Title II or Supplemental Security

Income under Title XVI of the Social Security Act (“the Act”),

after finding that Plaintiff could perform work that existed in

the national economy.      Both parties have moved for judgment on

the pleadings. 1    For the reasons set forth below, Defendant’s

motion is DENIED, Plaintiff’s motion is GRANTED in part and

DENIED in part, and this action is REMANDED for further

proceedings consistent with this Memorandum and Order.




1 The Court construes Plaintiff’s opposition to Defendant’s motion as
Plaintiff’s cross-motion for judgment on the pleadings.


                                      1
                                Background

           The parties to this action have entered a joint

Stipulation of Relevant Facts detailing Burnette’s medical

history and Burnette’s testimony at his administrative hearing.

(ECF No. 15-1, Joint Stipulation of Relevant Facts.)           To the

extent this action involves confidential medical information,

the Court declines to detail it in this Memorandum and Order and

hereby incorporates the stipulated facts by reference. 2

           Burnette applied for disability insurance benefits on

June 3, 2015 and for supplemental security income benefits on

August 26, 2015.     (ECF No. 17, Administrative Transcript

(“Tr.”), at 260-264, 267-268.)       Burnette alleged disability

beginning December 1, 2013 due to [redacted], depression, joint

problems, herniated discs, back problems, right leg sciatica,

and right leg swelling.      (Id. at 294.)

           On December 4, 2015, the Social Security

Administration (“SSA”) denied Burnette’s application for

disability insurance benefits.       (Id. at 178-181, 182-186.)

Burnette filed a request for reconsideration, which the SSA

denied.   (Id. at 188-193.)      Burnette then requested a hearing

before an Administrative Law Judge (“ALJ”).          (Id. at 198-203.)




2 The publicly filed version of this Memorandum and Order redacts references
to confidential medical information. An unredacted Memorandum and Order will
be filed under seal.


                                     2
          On November 7, 2016, Burnette appeared with counsel

and testified before ALJ F. Jefferson Hughes.       (Id. at 36-71.)

Following the hearing, ALJ Hughes issued a decision affirming

the SSA’s determination that Burnette did not qualify as

disabled within the meaning of the Act and, as a result, was not

entitled to benefits.   (Id. at 13-30.)

          On May 24, 2017, Plaintiff appealed ALJ Hughes’

decision to the Appeals Council.       (Id. at 254-259.)   The Appeals

Council denied Burnette’s request for review, making ALJ Hughes’

decision the final decision of the Commissioner.       (Id. at 1-6.)

This action followed.   (See generally ECF No. 1, Compl.)

                        Standard of Review

          Unsuccessful claimants for disability benefits may

bring an action in federal court seeking judicial review of the

Commissioner’s denial of their benefits.       42 U.S.C. §§ 405(g),

1383(c)(3).   The reviewing court does not have the authority to

conduct a de novo review, and may not substitute its own

judgment for that of the ALJ, even when it might have

justifiably reached a different result.       Cage v. Comm’r, 692

F.3d 118, 122 (2d Cir. 2012).   Rather, “‘[a] district court may

set aside the Commissioner’s determination that a claimant is

not disabled only if the factual findings are not supported by

‘substantial evidence’ or if the decision is based on legal




                                   3
error.’”   Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008)

(quoting Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)).

           “Substantial evidence means ‘more than a mere

scintilla.   It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’”   Id.

(quoting Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004)).

If there is substantial evidence in the record to support the

Commissioner’s factual findings, those findings must be upheld.

42 U.S.C. § 405(g) (“The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

shall be conclusive . . . .”).   Inquiry into legal error

requires the court to ask whether “‘the claimant has had a full

hearing under the [Commissioner’s] regulations and in accordance

with the beneficent purposes of the [Social Security] Act.’”

Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz

v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).

                            Discussion

I.   The Commissioner’s Five-Step Analysis of Disability Claims

           A claimant must be “disabled” within the meaning of

the Act to receive disability benefits.   See 42 U.S.C. §§

423(a), (d).   A claimant qualifies as disabled when she is

unable to “engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or


                                 4
can be expected to last for a continuous period of not less than

12 months.”    Id. § 423(d)(1)(A); Shaw, 221 F.3d at 131–32.   The

impairment must be of “such severity” that the claimant is

unable to do her previous work or engage in any other kind of

substantial gainful work.    42 U.S.C. § 423(d)(2)(A).

            The regulations promulgated by the Commissioner

prescribe a five-step sequential evaluation process for

determining whether a claimant meets the Act’s definition of

disabled.    See 20 C.F.R. § 404.1520.   The Commissioner’s process

is essentially as follows:

     [I]f the Commissioner determines (1) that the claimant is
     not working, (2) that [s]he has a ‘severe impairment,’ (3)
     that the impairment is not one [listed in Appendix 1 of the
     regulations] that conclusively requires a determination of
     disability, and (4) that the claimant is not capable of
     continuing in [her] prior type of work, the Commissioner
     must find [her] disabled if (5) there is not another type
     of work the claimant can do.

Burgess, 537 F.3d at 120 (quoting Green-Younger v. Barnhart, 335

F.3d 99, 106 (2d Cir. 2003)); accord 20 C.F.R. § 404.1520(a)(4).

If the answer at any of the previously mentioned steps is “no,”

the analysis stops and the ALJ must find that the claimant does

not qualify as disabled under the Act.

            “The claimant has the general burden of proving . . .

his or her case at steps one through four of the sequential

five-step framework established in the SSA regulations.”

Burgess, 537 F.3d at 128 (internal quotation marks and citations




                                  5
omitted).    “However, [b]ecause a hearing on disability benefits

is a nonadversarial proceeding, the ALJ generally has an

affirmative obligation to develop the administrative record.”

Id. (internal quotation marks omitted).    “The burden falls upon

the Commissioner at the fifth step of the disability evaluation

process to prove that the claimant, if unable to perform her

past relevant work [and considering her residual functional

capacity, age, education, and work experience], is able to

engage in gainful employment within the national economy.”

Sobolewski v. Apfel, 985 F. Supp. 300, 310 (E.D.N.Y. 1997).

            “The Commissioner must consider the following in

determining a claimant’s entitlement to benefits: ‘(1) the

objective medical facts [and clinical findings]; (2) diagnoses

or medical opinions based on such facts; (3) subjective evidence

of pain or disability . . . ; and (4) the claimant’s educational

background, age, and work experience.’”    Balodis v. Leavitt, 704

F. Supp. 2d 255, 262 (E.D.N.Y. 2001) (quoting Brown v. Apfel,

174 F.3d 59, 62 (2d Cir. 1999) (alterations in original)).     If

the Commissioner finds a combination of impairments, the

Commissioner must also consider whether “the combined effect of

all of [a claimant’s] impairment[s]” establish the claimant’s

eligibility for Social Security benefits.    20 C.F.R. §

404.1523(c); see also id. § 416.945(a)(2).




                                  6
II.   ALJ Hughes’ Application of the Five-Step Analysis

            Using the five-step sequential process to determine

whether a claimant is disabled as mandated by the SSA

regulations, ALJ Hughes made the following determinations:

            At step one, ALJ Hughes found that Burnette “has not

engaged in substantial gainful activity since December 1, 2013,

the alleged onset date” of his disability.          (Tr. 15.)

            At step two, ALJ Hughes found that Burnette suffered

from the severe impairments of [redacted], 3 depression, and

asthma.   (Id.)    ALJ Hughes also found that Burnette suffered

from several non-severe impairments, including “herpes, history

of hepatitis C, degenerative joint disease of cervical spine,

degenerative disease of the lumbar spine, mild to very mild

carpal tunnel syndrome, posttraumatic stress disorder, bipolar

disorder, hepatitis A immune, hepatitis B immune, reported

history of insomnia, GERD, reported history of colitis, mild

rotary levoscoliosis at thoracolumbar spine, allergic rhinitis,




3 The information regarding claimant’s [redacted] was accompanied by the
following warning: “This information has been disclosed to you from
confidential records which are protected by state law. State law prohibits
you from making any further disclosure of this information without the
specific written consent of the person to whom it pertains, or as otherwise
permitted by law. Any unauthorized further disclosure in violation of state
law may result in a fine or jail sentence or both. A general authorization
for the release of medical or other information is NOT sufficient for further
disclosure.”



                                      7
degenerative changes to the bilateral knees, anxiety, and near

obesity.”    (Id. at 15-19.)

            At step three, ALJ Hughes determined that from

December 1, 2013 through the date of the hearing, Burnette did

“not have an impairment or combination of impairments that meets

or medically equals the severity of one of the listed

impairments 20 CFR Part 404, Subpart P, Appendix 1,” although

ALJ Hughes considered Listing 12.04 (depressive, bipolar, and

related disorders).    (Id. at 19-21.)

            At step four, ALJ Hughes determined that Burnette

could not perform his past relevant work as a medical biller or

cook, as the vocational expert at the hearing testified that

such work exceeded Burnette’s residual functional capacity.

(Id. at 28.)    ALJ Hughes explained, however, that Burnette was

capable of performing less than the full range of light work,

“except no climbing ladders, ropes, scaffolds, occasional

crouching, climbing stairs, balancing, stooping, kneeling,

crawling, occasional reaching overhead bilaterally, frequent

handling and fingering bilaterally, avoid concentrated exposure

to pulmonary irritants and hazards, simple . . . , low stress .

. . jobs only, occasional interaction with general public and

coworkers.”    (Id. at 21.)

            At step five, ALJ Hughes found Burnette capable of

performing work that was available in the national economy,


                                  8
 namely, as a night cleaner, produce sorter, and inspector tester

 sorter.   (Id. at 29.)     ALJ Hughes thus concluded that Burnette

 did not qualify as disabled within the meaning of the Act and

 was not entitled to benefits.        (Id. at 30.)

III.   ALJ Hughes’ Error in Applying the Five-Step Analysis

             Burnette alleges that ALJ Hughes erred by failing to

 consider Listing [redacted] at step three. 4         The Court agrees.

             An ALJ considering a claimant’s entitlement to

 benefits must determine whether that claimant’s impairment(s)

 meets or equals an impairment catalogued in “The Listing of

 Impairments” (“the Listings”).        See 20 C.F.R., Pt. 404, Subpt.

 P, App’x 1.    The Listings describe specific impairments of each

 of the major body systems which are considered “severe enough to

 prevent a person from doing any gainful activity, regardless of

 his or her age, education, or work experience.”           20 C.F.R. §

 404.1525(a); see also id. § 416.925(a).          Most of these

 impairments “are permanent or expected to result in death.”              Id.

 §§ 404.1525(c)(4), 416.925(c)(4).         For some impairments, the

 evidence must show that the impairment has lasted for a specific

 time period.    Id. §§ 404.1525(c)(4), 416.925(c)(4).          “For all

 others, the evidence must show that [the] impairment(s) has


 4 Burnette cited Listing [redacted], which was replaced by Listing [redacted]

 effective January 17, 2017, a date after Burnette’s hearing before ALJ Hughes
 and prior to the date of decision. (ECF No. 16, Plaintiff’s Cross-Motion for
 Judgment on the Pleadings.) The findings contained herein apply under both
 Listing [redacted] and Listing [redacted].


                                       9
lasted or can be expected to last for a continuous period of at

least 12 months.”    Id. §§ 404.1525(c)(4), 416.925(c)(4).    A

claimant is presumptively disabled if her impairment meets or

equals a listed impairment.    See, e.g., Schaal, 134 F.3d at 501

(“If the claimant’s impairment is one of those listed [in

Appendix 1], the SSA will presume the claimant to be

disabled.”).

          A mere diagnosis is insufficient to meet or equal a

listed impairment.    20 C.F.R. §§ 404.1525(d); 416.925(d).    The

Listings describe the “the objective medical and other findings

needed to satisfy the criteria of that listing.”     See id. §§

404.1525(c)(3), 416.925(c)(3).    A claimant must establish that

she “satisfies all of the criteria of that listing, including

any relevant criteria in the introduction.”     Id. §§

404.1525(c)(3), 416.925(c)(3).    A claimant must show symptoms,

signs, and laboratory findings “at least equal in severity and

duration” to the characteristics of a relevant listed

impairment.    Id. §§ 404.1526, 416.926.   If a claimant’s

impairment is not listed, then the impairment will be compared

to listings that are “closely analogous” to the claimant’s

impairment.    See generally id. §§ 404.1526, 416.926 (explaining

medical equivalence).

          The current listing applicable to [redacted], Listing

[redacted], provides that a claimant’s [redacted] renders him


                                 10
presumptively disabled under certain circumstances.   Listing

[redacted].   A claimant with [redacted] is presumptively

disabled where, inter alia, the claimant provides enough

documentation of his [redacted] and of [manifestations and

limitations specified in the Listings].   Listing [redacted].

          Former District Judge Gleeson explained that an ALJ’s

failure to properly apply the listing applicable to [redacted]

is grounds for remand:

     An ALJ faced with an [redacted]-related disability must
     evaluate the claimant’s allegations under Listings
     [redacted] and [redacted]. Listing [redacted] contains an
     extensive list of [redacted] symptoms and [redacted]-
     related conditions, each of which, if found, would call for
     a finding of disability. Among those symptoms and
     conditions, a claimant’s [redacted] status meets the
     listing where the claimant has suffered “[manifestations
     and limitations specified in the Listings].” Listing
     [redacted], which provides general instructions regarding
     the ALJ’s evaluation of a claimant’s [redacted] symptoms,
     states that the side effects of [redacted] medication are
     to be given the same weight as effects of the disease
     itself.

Milien v. Astrue, No. 10-CV-2447 JG, 2010 WL 5232978, at *7

(E.D.N.Y. Dec. 16, 2010) (addressing Listing [redacted], which

has since been replaced by Listing [redacted] (citations

omitted)).

          The record in this case demonstrates that Burnette

suffered from fatigue, weakness, Hepatitis A, Hepatitis B,

Hepatitis C, herpes, colitis, and neuropathies.   ALJ Hughes

considered each of these impairments separately and found them




                                11
to be non-severe.    But ALJ Hughes failed to consider the

combined effect of these impairments and to properly address

them as symptoms of Burnette’s [redacted] infection under

Listing [redacted].    Indeed, several of Burnette’s impairments

are enumerated in Listing [redacted] as evidence of ongoing

[redacted] infection and should have been addressed as such.      As

ALJ Hughes failed to properly consider Listing [redacted], the

Court cannot meaningfully review ALJ Hughes’ determination that

Burnette did not qualify as disabled despite the evidence in the

record of Burnette’s [redacted] infection and the combined

effect of his impairments.

                             Conclusion

          Federal regulations explicitly authorize a court, when

reviewing decisions of the SSA, to order further proceedings

where appropriate.    42 U.S.C. § 405(g) (“The court shall have

power to enter, upon the pleadings and transcript of the record,

a judgment affirming, modifying, or reversing the decision of

the Commissioner of Social Security, with or without remanding

the cause for a rehearing.”).    Remand is warranted where “there

are gaps in the administrative record or the ALJ has applied an

improper legal standard.”    Rosa v. Callahan, 168 F.3d 72, 82-83

(2d Cir. 1999) (quoting Pratts v. Chater, 94 F.3d 34, 39 (2d

Cir. 1996) (internal quotation marks omitted)).    Remand is

particularly appropriate where further findings or explanation


                                 12
will clarify the rationale for the ALJ’s decision.   Pratts, 94

F.3d at 39.   In this action, remand is appropriate because ALJ

Hughes did not appropriately consider Listing [redacted] or

explain why Burnette did not meet or equal said listing.   This

action is accordingly REMANDED for further proceedings

consistent with this Memorandum and Order.

SO ORDERED.

Dated:    Brooklyn, New York
          January 28, 2020

                                         /s/
                               Hon. Kiyo A. Matsumoto
                               United States District Judge




                                13
